Citation Nr: 0408182	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  96-35 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a shell fragment wound of the right leg with 
paralysis of the internal saphenous nerve.

2.  Entitlement to a compensable evaluation for arthritis of 
the right index finger and thumb.

3.  Entitlement to a compensable evaluation for a left knee 
disability on a basis other than the presence of a tender and 
painful scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran reports active service from August 1966 to March 
1991.  Active service from August 1966 to August 1969 and 
from February 1974 to March 1991 has been verified.  A period 
of service beginning April 1971 has not been verified.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In 
November 1996, the Board remanded the case to the RO for 
additional action.  The case was returned to the Board and in 
December 1999 the Board remanded the above issues to the RO 
for additional action.  The case has been returned to the 
Board from the New Orleans, Louisiana, RO, for further 
consideration.  

The veteran presented testimony before a Member of the Board 
at the RO in July 1996.  A transcript of the hearing 
testimony has been associated with the claims file.  In a 
January 2004 letter from the Board, the veteran was advised 
that the Member who conducted his hearing is no longer with 
the Board and that he was entitled to another hearing.  The 
veteran responded in February 2004 that he did not want 
another hearing.  Accordingly, the Board will proceed with 
consideration of the veteran's appeal.


REMAND

Unfortunately, despite the significant delay the veteran has 
endured in achieving final resolution of these claims, the 
Board has no choice but to remand them again for the 
following reasons.  This case is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part. 

During the pendency of the veteran's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and redefine the scope of assistance 
that VA will provide to a claimant.  The VCAA also requires 
VA to notify the claimant and the claimant's representative 
of any information not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part VA will attempt 
to obtain on behalf of the claimant.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  

Review of the record reflects that the appellant was provided 
the VCAA regulations in the September 2002 supplemental 
statement of the case.  Additionally, an April 2003 letter 
from the Board advised the veteran of the VCAA, the evidence 
necessary to substantiate his claims, what evidence VA is 
responsible for obtaining, what evidence the claimant is 
responsible for providing, and to provide any other evidence 
pertinent to the claims.  Since this case is being returned 
to the RO, the RO should ensure that all notification and 
development actions under the VCAA are accomplished.  

The December 1999 Board decision denied entitlement to an 
increased disability rating for the residuals of a fragment 
wound to the left knee on the basis that a greater disability 
rating due to the scar was not warranted.  However, the Board 
remanded the issue of whether an increased rating would be 
warranted for disability of the left knee other than the 
wound scar.  This issue was not addressed by the RO following 
the December 1999 Board decision and was not included in the 
September 2002 supplement statement of the case.  The veteran 
has received VA examinations addressing the left knee.  Since 
the issue of entitlement to an increased rating for 
disability of the left knee other than the scar is still 
pending on appeal, the issue must be returned to the RO for 
further consideration, including consideration of the medical 
evidence developed after the Board's December 1999 decision 
and remand.   

The last supplemental statement of the case was sent to the 
veteran in September 2002.  The veteran received a VA 
peripheral nerves examination in March 2003.  The record does 
not reflect that this examination has been considered by the 
RO.  Accordingly, this case must be returned to the RO to 
consider this additional evidence prior to consideration by 
the Board.  

The veteran is service connected for a shell fragment wound 
of the right leg with paralysis of the internal saphenous 
nerve.  The December 1999 remand returned this issue to the 
RO for further examination of the veteran.  However, the 
examinations have not addressed whether any scars on the 
right leg cause disability.  Additionally, the RO has not 
addressed whether a separate disability rating might be 
warranted for a scar in addition to other disability of the 
right leg.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
Accordingly, this case will be returned to the RO for 
examination of the veteran's right leg scar and for the RO to 
determine whether a separate disability rating for the scar 
is warranted.  When considering this matter, the RO should 
consider the revised scar rating criteria that became 
effective in 2002.  67 Fed. Reg. 49,590 (2002).

The March 2001 VA peripheral nerves examination provided a 
diagnosis of right lower extremity weakness/sensory changes 
likely due to trauma of the right lower extremity.  However, 
the examination did not identify the nerve involved.  The 
March 2003 VA peripheral nerves examination shows right lower 
extremity pain paresthesia likely due to involvement of the 
common peroneal nerve.  However, this examination did not 
indicate whether the involvement of the common peroneal nerve 
was in addition to the internal saphenous nerve or whether 
only the common peroneal nerve is involved.  Accordingly, 
this case must be returned to the RO for further examination 
of the veteran.


The VA peripheral nerves examination in March 2001 also 
included diagnosis of likely right carpal tunnel syndrome.  
The veteran then received a VA peripheral nerves examination 
in March 2003, and the diagnoses included right upper 
extremity pain, paresthesia, and likely involvement of the 
right medial and radial nerves.  However, the examiner did 
not indicate whether the carpal tunnel syndrome or 
involvement of the right medial and radial nerves was due to 
the degenerative arthritis of the right index finger and 
thumb, or whether it was due to another etiology.  
Accordingly further examination of the veteran is necessary 
to determine whether these findings are related to the 
veteran's degenerative arthritis of the right index finger 
and thumb, or are due to other causes. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should ensure that all 
notification and development actions 
required by the VCAA and implementing 
regulations have been conducted.

2.  The RO should request that the 
veteran be scheduled for a VA examination 
of the right leg.  All appropriate tests 
and studies should be conducted.  The 
examiner should be requested to fully 
describe the scar of the right leg that 
is the residual of the shrapnel wound.  
The examiner should determine whether the 
size of the scar and whether it is 
tender, painful, unstable, or has 
repeated ulceration.  The claims file is 
to be made available to the examiner(s) 
for review prior to examination of the 
veteran. 

3.  The RO should request that the 
veteran be scheduled for a VA peripheral 
nerves examination.  All appropriate 
tests and studies should be conducted.  
The examiner should fully describe the 
neurologic impairment in the right leg 
that is the result of the fragment wound.  
The examiner should describe the nerve(s) 
involved and the impairment in the right 
lower extremity that is attributable to 
each nerve as a result of the fragment 
wound.  The examiner should be advised 
that the veteran is service connected for 
paralysis of the right saphenous nerve 
and if there is disability of additional 
nerves, this should be so stated.  
Additionally, if the impairment of the 
nerves is due to an etiology other than 
the fragment wound, this should also be 
so stated.  

The veteran's right hand should be 
examined to determine whether there is 
any neurologic impairment in the right 
hand due to the service connected 
degenerative arthritis of the right thumb 
and index finger, or whether any such 
impairment it is due to other causes.  
The examiner should also indicate whether 
any carpal tunnel syndrome or any 
impairment of the medial or radial nerves 
is due to the service connected 
degenerative arthritis of the right thumb 
and index finger, or whether it is due to 
other causes.

The examiner should provide rationale for 
all opinions expressed.  The claims 
folder should be made available to the 
examiner for review prior to examination 
of the veteran.

4.  Following completion of the above and 
any other actions necessary to comply 
with the VCAA, readjudicate these claims, 
with consideration of all evidence 
developed since the last SSOC.  In 
evaluating the right leg disability, 
consideration should be given to whether 
a separate rating for the right leg 
fragment wound scar is warranted.  In 
considering the left leg disability, the 
RO should also consider causes in service 
for disability other than the shrapnel 
wound.  The RO should consider the 
revised rating criteria applicable to 
scars and the fingers.  

If any decision remains adverse to the 
claimant, he and the representative 
should be provided with a supplemental 
statement of the case that also addresses 
the revised finger and scar rating 
criteria if appropriate.  The RO should 
ensure that the left knee disability 
(other than the tender and painful scar) 
is addressed in the supplemental 
statement of the case.  The veteran 
should be apprised of the applicable time 
period within which to respond.  The case 
should then be returned to the Board for 
further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claims.  The appellant's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



